Citation Nr: 9930851	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-42 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a back disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant, L.A.


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

In April 1993, the RO denied service connection for 
gastroduodenitis, depression and a back condition.  The 
veteran personally perfected appeals with respect to all the 
issues included in the April 1993 rating decision.  Via 
correspondence received at the RO in April 1995, the 
veteran's representative indicated a desire to withdraw the 
appeal of the denial of service connection for a back 
disorder.  The Board notes, however, that under the 
provisions of 38 C.F.R. § 20.204 (1999) only the veteran may 
withdraw a substantive appeal filed by the veteran 
personally.  The issue of entitlement to service connection 
for a back disorder remains in appellate status.  Service 
connection was granted for PTSD (claimed as depression) in 
August 1997.  Service connection was granted for irritable 
bowel syndrome (claimed as gastroduodenitis) in November 
1997.

In August 1997, the RO granted service connection for PTSD 
and evaluated the disability as 50 percent disabling.  In 
November 1997, the RO granted service connection for 
irritable bowel syndrome and evaluated the disability as 10 
percent disabling.  The veteran perfected appeals with the 
initial ratings assigned for the PTSD and irritable bowel 
syndrome.  By decision dated in August 1998, the RO granted 
an increased rating to 70 percent for PTSD and also granted 
an increased rating to 30 percent for irritable bowel 
syndrome.  The RO also granted entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  As the veteran and her 
representative have specified that they would be satisfied 
with a 30 percent evaluation for irritable bowel syndrome, 
and a 70 percent evaluation for PTSD, the Board concludes, as 
did the RO, that as to these two issues, there has been a 
full grant of the benefits sought on appeal.

On VA Form 9 which was received at the Board in May 1998, the 
veteran claimed entitlement to service connection for 
depression as secondary to her service-connected PTSD.  This 
issue has been neither procedurally prepared nor certified 
for appellate review and is referred to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

The claim of entitlement to service connection for a back 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for a back disorder is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the claims file shows that the veteran was involved 
in a motor vehicle accident in September 1967 resulting in 
abrasions to the shoulder and back.  She was hospitalized for 
3 days.  X-rays of the right shoulder and lumbar spine were 
interpreted as negative.  She denied experiencing recurrent 
back pain on a Report of Medical History completed in October 
1967.  The musculoskeletal system was determined to be normal 
at the time of the service exit examination conducted in 
October 1967.  The veteran was diagnosed with 
passive-aggressive personality disorder and released from 
service due to unsuitability.

Private treatment records have been associated with the 
claims files.  A July 1968 record from a chiropractor 
included the notation that the veteran was experiencing 
lumbar back aches.  The veteran was treated by the 
chiropractor eight times between July 1968 and September 
1968.  

On a treatment record dated in June 1970, it was noted that 
she denied experiencing back trouble.  In July 1971, she 
reported experiencing a chronic upper back ache secondary to 
a postural slouch.  

VA outpatient treatment records have been associated with the 
claims file.  In July 1994, it was noted that the veteran had 
had back pain for 25 years.  She also reported abdominal 
pain.  The pertinent assessments were low back pain most 
likely musculoligamentous strain and also gastroesophageal 
reflux disease.  

The transcript of a May 1994 RO hearing has been associated 
with the claims files.  The veteran testified that she was 
involved in a motor vehicle accident during active duty and 
wore a back brace for approximately two years after the 
accident.  She reported that she had had back problems prior 
to the motor vehicle accident.  She complained that she could 
not stand up straight.  She had back pain since the time of 
the motor vehicle accident.  


Criteria 

The threshold question that must be resolved with regard to 
the claim of entitlement to service connection for a back 
disorder is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
her claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issues presented by the claims.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for a back disorder must be denied as not well 
grounded.

There is no post-service medical evidence of record 
demonstrating that the veteran currently has a back disorder 
which was linked to active duty.  The veteran was treated 
briefly in-service for a back injury as a result of a motor 
vehicle accident in September 1967.  At the time of her 
discharge examination in October 1967, she denied recurrent 
back pain on the Report of Medical History portion of the 
examination.  Physical examination at the time of the 
separation examination resulted in a finding of a normal 
musculoskeletal system.  

The veteran was treated briefly by a chiropractor from July 
1968 to September 1968.  The medical evidence which documents 
this treatment did not, however, include any history of the 
injury or its symptoms other than lumbar back aches.  The 
lumbar back aches were not linked to active duty.  On a 
private treatment record dated in June 1970, the veteran 
denied experiencing any back problems.  

In July 1971, chronic back pain secondary to a postural 
slouch was reported.  VA outpatient treatment records include 
notations of chronic back pain but these records do not link 
the chronic back pain to any incident of active duty.  

The veteran's claim that she has a back disorder as a result 
of active duty is predicated upon her own unsubstantiated 
opinion.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Grivois, the veteran's lay opinions 
are an insufficient basis upon which to find her claim well 
grounded. Espiritu, King.  Accordingly, as a well grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for a back 
disorder must be denied as not well grounded.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than her claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
a back disorder.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground her claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for a back disorder, the 
doctrine of reasonable doubt has no application.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a back disorder, the 
appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

